Exhibit 10.31

PCA EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made on this 8th day of March,
2004 by and between PCA International, Inc. and all subsidiary companies
(collectively referred to herein as “PCA” or the “Company”) and type or print in
full name: Todd J. Fine (“Employee”).
 
Employee accepts and agrees to his/her continuing employment with PCA and all
the benefits thereof, subject to the terms and conditions of this Agreement and
such other rules, policies and practices that PCA has instituted and may
institute in the future.
 
TERMS AND CONDITIONS
 
1.  Exclusiveness of Employment. Employee agrees faithfully to perform the
duties assigned to him/her to the best of his/her ability, to devote his/her
full and undivided time to the transaction of PCA’s business, to make to PCA
prompt, complete and accurate reports of his/her work and expenses when
required, promptly to remit to PCA all monies of PCA collected by Employee or
that came into the possession of Employee, and not to engage in any other
business similar to that of PCA during the term of this Agreement.
 
2.  Compensation. In consideration of Employee’s services, PCA agrees to pay to
Employee compensation in such amounts and at such times as determined by the
Company.
 
3.  Protection of Proprietary Interests. In order to maintain the integrity of
PCA’s proprietary interests in information and practices with which Employee may
come in contact while in PCA’s employ, Employee agrees as follows:
 
(a)  Disclosure of Information. Employee recognizes that his/her employment by
PCA may provide Employee access to “confidential information” (as defined below)
which is a valuable and unique asset that PCA is entitled to protect from
publication by any third party. Employee will not, during or after his/her
employment by PCA, without PCA’s express written consent, disclose any such
confidential information to any person or other entity for any reason whatsoever
or use or exploit in any way any such confidential information for his/her own
purpose(s) or for the benefit of any person or other entity. Without limiting
the generality of the foregoing, “confidential information” shall include:
production processes, raw materials and their suppliers; production or pricing
statistics; actual production and sales results; research or other information
regarding equipment, sales, marketing, merchandising, designs and the likes,
sales data and information not otherwise available to the trade; future plans or
projections of PCA regarding the business of PCA; customer lists (the term
“customer” includes licensees, retail stores and chains and the final consumer
of goods or services); the earnings of other employees of PCA and any other
private or personal information relating to such employees.
 
(b)  Covenant Not to Compete. For a period of one (1) year from the date
Employee ceases for any reason to be employed by PCA, Employee shall not engage
in any business in competition with PCA, whether such engagement is as an
officer, director, employee, partner, sole or joint owner, financier or
independent contractor, in the following locales: (i) the last city in which
Employee resided while employed by PCA; (ii) the state in which the city
described in 3(b) above is located; (iii) or any state contingent to the state
described in 3(b)(ii) above.
 
The geographical areas described in 3(b)(i)-(iii) are several and, should a
court or other body having jurisdiction to interpret and enforce this Agreement
determine that the proscription against competition by Employee in one of the
geographical areas is unenforceable, the provision containing that geographical
area shall be stricken from this Agreement without affecting the validity of the
remaining provisions of this paragraph 3(b). In addition, during such one
(1) year period, Employee shall not: (a) solicit orders for, sell or try to sell
any products or services of the kind sold by PCA to any customer of the Company
that did business with the Company while Employee was in the Company’s employ;
or (b) recruit or induce other employees of the Company to resign or otherwise
terminate their employment with the Company. (The Company will exercise no
rights under this subparagraph not permitted by applicable law.)
 
(c)  Inventions. Employee hereby sells, transfers and assigns to PCA or its
designee all of Employee’s right, title, and interest in and to all inventions,
ideas, disclosures, improvements and innovations, whether patented or
unpatented, and all copyrightable materials made or conceived by Employee solely
or jointly with others, during the term of Employee’s employment by PCA that
relate to method, formula, designs, products, processes or devices sold, leased,
used or under consideration for development by PCA or that otherwise relate to
or pertain to the business, functions or operations of PCA. Employee agrees to
execute and deliver to PCA such documents as may be required of Employee to
permit PCA or its designee to obtain patent rights thereon or so obtain
copyright thereof.
 
4.  Adherence to Policies. Employee agrees to adhere to all policies of PCA as
may be published in any employee handbook, operations manual, memo or other
communication of such policies to Employee by PCA, specifically including, but
not limited to, policies regarding discrimination or harassment. Employee
further agrees to report immediately any violation or suspected violation of
Company policy, specifically including, but not limited to, any violation or
suspected violation of Company policy regarding discrimination or harassment.
 
5.  Termination of Employment.
 
(a)  Nature of Employment. Employee recognizes and acknowledges that Employee’s
employment is for no specific term, that employment is at-will and Employee may
be discharged, or Employee may resign, at any time with or without cause and
without advance notice of any specific duration. Employee further recognizes
that his/her at-will status may not be altered, and Employee may not become an
employee for a definite term absent a written contract of Employment executed by
the President of the Company, which execution must be witnessed by the Company’s
Vice President of Human Resources.
 
(b)  Return of PCA Materials. Employee agrees that, upon the termination of
his/her employment, Employee will promptly turn over to PCA all books, records,
lists, accounts, photography, schedules, charts, manuals, notes, documents,
photographic equipment and supplies in his/her possession and any other writing
containing any confidential information as described in paragraph 3 above,
whether or not made on the ___ or premises of PCA, all of which shall be deemed
to be the unique property of PCA.
 
(c)  Final Wage Payment. The Company shall promptly pay Employee his/her wages
earned to the date of termination as required by applicable law, except as may
be modified by subparagraph (d) below.
 
(d)  Lawful Deductions From Wage Payment. Employee acknowledges that, during the
course of his/her employment by PCA, he/she may be advanced certain sums of
money later to be deemed compensation for work done, relocation, or the
traveling and entertainment expenses to be incurred by Employee, and that he/she
may have in his/her possession certain property and materials belonging to PCA.
Therefore, Employee agrees that, upon Employee’s termination for any reason, PCA
has the right to deduct from all earnings (which shall include all earned
commissions, salary, bonuses, earned but unused vacation pay, severance pay and
other forms of compensation) due Employee such amount as is necessary to
reimburse PCA for: (i) travel or entertainment expenses advanced, less all
documented expenses incurred while employed; (ii) any overpayment of earnings
resulting from any reason; and (iii) the cash value of any and all equipment
assigned to employee for the accomplishment of assigned duties which has not
been returned to PCA.
 
Employee agrees to execute promptly all such written authorizations and
agreements, upon presentation to Employee, as the Company may require in order
to exercise its rights under this subparagraph (d) in accordance with applicable
law. (The Company will exercise no rights under this subparagraph not permitted
by applicable law.)
 
6.  Partial Invalidity. If any part or provision of this Agreement shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
then the remaining parts and provisions that can be separated from the invalid,
unenforceable parts or provisions shall continue in full force and effect.
 
7.  Survival of Obligations. Employee agrees that such of his/her obligations as
are set forth in the Agreement as by their nature survive the employment
relationship are continuing obligations and duties and shall survive the
termination of Employee’s employment.
 
8.  Enforcement of Agreement. If there is a breach or threatened breach of any
provision of this Agreement, PCA shall be entitled to an injunction to restrain
Employee from such breach. Nothing herein shall prohibit PCA from pursuing any
other remedy for such breach or threatened breach.
 
9.  Voluntary Consent to Jurisdiction; Controlling Law and Arbitration
Provision. Employee agrees that all disputes arising out of this Agreement, and
all future disputes, claims or demands arising out of or relating to the
employment relationship between Employee and PCA, including, but not limited to,
all claims which Employee may have which can be asserted under local, state or
federal statute or law, shall be brought exclusively in the Superior Court of
Mecklenburg County, North Carolina, or the United States District Court for the
Western District of North Carolina, Charlotte Division, and in no other forum.
Employee hereby voluntarily consents to the personal and subject matter
jurisdiction of these courts for the purpose of finally adjudicating any claims
subject to this forum selection clause, and Employee irrevocably agrees to be
bound (subject to any available right of appeal) by any judgment rendered or
relief granted by such court. Employee further agrees and covenants not to bring
suit against PCA in any court or jurisdiction other than stated above. Employee
also agrees that any dispute of any kind arising out of or relating to this
Agreement or to Employee’s employment relationship with PCA shall at PCA’s sole
election be submitted to binding arbitration before the American Arbitration
Association in Mecklenburg County, North Carolina, which election may be made by
PCA at any date prior to the last day to answer and/or respond to a summons
and/or complaint made by the Employee. This Agreement shall be governed by and
construed in accordance with the substantive law of the state of North Carolina
(without giving effect to North Carolina choice-of-law provisions) in all states
and jurisdictions in which any party to this Agreement seeks to have it
enforced.
 
10.  Additional Terms of Employment. This Agreement may not be waived or
modified by any oral agreement or by any written agreement unless the written
agreement is in the form stated below. Any modification, alteration or waiver of
any provision of this Agreement, in order to be valid, must be in writing and
signed by the President and the Vice President of Human Resources of PCA.
 
11.  Benefit. The rights and obligations of the Company under this Agreement
shall inure to the benefit of and be binding upon the Company, its parent,
subsidiaries and all other affiliated companies or entities, their successors or
assigns.
 

Doc #:NY7:12130.1


--------------------------------------------------------------------------------

5

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written
 
PCA INTERNATIONAL, INC.
 
By: /s/ Gerri Pettit
Title: Corporate HR Administrator
 
EMPLOYEE:
 
By: /s/ Todd Fine
Todd Fine
(Print Name)
 


 